Name: Commission Regulation (EEC) No 706/85 of 19 March 1985 on the supply of common wheat to Senegal as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 3 . 85 Official Journal of the European Communities No L 77/7 COMMISSION REGULATION (EEC) No 706/85 of 19 March 1985 on the supply of common wheat to Senegal as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 457/85. of 19 February 1985 laying down the implementing rules for 1985 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (*), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regulation (EEC) No 2543/73 Q, and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 20 February 1985 the Commission of the European Communities decided to grant, under Community measures, various quantities of cereals to certain non-member countries and beneficiary organi ­ zations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (9); whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply proce ­ dures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 March 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 107, 19 . 4 . 1984, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 89 . (4) OJ No L 352, 14. 12 . 1982, p . 1 . 0 OJ No L 54, 23 . 2. 1985, p . 1 . (6) OJ No 106, 30 . 10 . 1962, p . 2553/62. n OJ No L 263 , 19 . 9 . 1973, p. 1 . (") OJ No L 192, 26 . 7 . 1980, p . 11 . ») OJ No L 334, 21 . 11 . 1981 , p . 27. No L 77/8 Official Journal of the European Communities 20 . 3 . 85 ANNEX 1 . Programme : 1985 2. Recipient : Senegal (Commissariat Ã la sÃ ©curitÃ © alimentaire, 112, rue Blanchot, Dakar) 3 . Place or country of destination : Senegal 4. Product to be mobilized : common wheat 5 . Total quantity : 6 000 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (telex : 41 1 475) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (humidity : 14 %) 10 . Packaging :  in new bags :  polypropylene sacks of a minimum weight of 120 g, or  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking . on the bags in letters at least 5 cm high : 'BLÃ  / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RÃ PUBLIQUE DU SÃ NÃ GAL' 11 . Port of shipment : a Community port 1 2. Delivery stage : cif 13 . Port of landing : Dakar 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 2 April 1985 16. Shipment period : 20 April to 20 May 1985 17. Security : 6 ECU per tonne Notes : 1 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Senegal , c/o 'Diplomatic Bag', Berlaymont 1 / 123, rue de la Loi, 200, B-1049 Brussels . 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'.